Citation Nr: 0811169	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1998 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issues of entitlement to a rating in excess of 10 percent 
for right knee patellofemoral syndrome, and entitlement to 
service connection for a gastrointestinal disorder, a left 
knee disability and a psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The July 2002 rating decision that denied the claim for 
service connection for a psychiatric disorder is final.

2.  The evidence received since the July 2002 rating decision 
includes evidence that is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim for service connection of a psychiatric disorder, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran is not currently diagnosed with a low back 
disorder. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, prior to the initial 
adjudication of the low back claim, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  Although 
the letter did not specifically request him to submit any 
pertinent evidence in his possession, it informed him that 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  This 
clearly shows that the veteran was informed that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA treatment records.  
Under the facts of this case, the Board has no duty to assist 
the veteran by affording him a VA examination and obtaining a 
medical opinion in response to his low back claim where no 
current disability of the low back has been shown by the 
medical evidence of record.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 371-72 (2002).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his low back claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

In light of the favorable determination with respect to the 
issue of whether new 
and material evidence has been received to reopen the claim 
for service connection of a psychiatric disorder, the Board 
finds that no discussion of VCAA compliance is necessary with 
respect to this issue.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim for service connection of 
"mental disorders" was denied by the RO in a July 2002 
rating decision on the basis that the evidence showed that 
the veteran had a pre-existing psychiatric disorder and this 
disorder was not aggravated beyond its normal progression by 
military service.  In the notice of decision letter dated in 
July 2002, the RO advised the veteran of the denial of 
service connection and enclosed VA Form 4107, which explained 
the veteran's procedural and appeal rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

The pertinent evidence of record at the time of the July 2002 
rating decision included the veteran's service medical 
records.  The veteran's service enlistment examination report 
dated in August 1998 showed that no psychiatric disorder was 
identified.  The Report of Medical History showed that the 
veteran reported no history of psychiatric treatment.  
Thereafter, a February 1999 record noted that the veteran 
reported that he had had attention-deficit hyperactivity 
disorder (ADHD) since he was born.  The examiner noted an 
assessment of history of ADHD that existed prior to service.  

Thereafter, a March 1999 report on an "Entrance Physical 
Standards Board (EPSBD) Proceedings" noted that the board 
found that the veteran was medically unfit for appointment or 
enlistment, and in the opinion of the evaluating physicians, 
the veteran's condition existed prior to service.  The board 
noted that the veteran was referred from his commander for 
anxiety.  The veteran indicated that since arriving for basic 
training, he had experienced stress, depression, difficulty 
sleeping, difficulty concentrating, anxiety, hopelessness, 
irritability, and homesickness.  He maintained that he was 
seen by a psychiatrist at the age of 8 for ADHD for which he 
was placed on Ritalin.  He stated that at the age of 16, he 
was put on Desipramine due to behavioral disturbances and 
depressive symptoms.  At the age of 18, he was self-referred 
and admitted to Southwood Mental Institution for one week for 
post-traumatic stress disorder (PTSD) symptoms related to a 
history of sexual abuse when he was a child.  The veteran 
believed that some of the yelling by the drill sergeants had 
increased his sense of anxiety, and he had concern that there 
might be some worsening of his PTSD symptoms due to the 
stress.  On Axis I, the board provided diagnoses of 
adjustment disorder with depressed mood, history of PTSD, and 
history of attention deficit disorder.  

VA treatment records dated from November 1999 to March 2002 
showed that the veteran was followed for major depression and 
possible adjustment disorder, panic disorder, PTSD, adult 
type ADHD, intermittent explosive disorder, and bipolar 
disorder. 

The veteran underwent a fee-basis VA psychiatric compensation 
and pension examination by QTC Medical Services in April 
2002.  The veteran reported that during basic training and 
advanced individual training (AIT), he was subjected to 
numerous hazing incidents.  The veteran reported that he had 
been in therapy since he was approximately six years old, and 
he was hospitalized voluntarily in 1996 for anger management.  
On Axis I, the examiner noted that the veteran appeared to be 
suffering from major depression and PTSD.  The examiner 
maintained that the PTSD was a new diagnosis based on 
correction of a prior erroneous diagnosis based on the 
history the veteran provided and the symptoms he described 
that he had experienced since then.  

The veteran's claim to reopen was received in December 2003.  
[The veteran contended that he had a "psychosis" and 
"bipolar disorder" as well as "PTSD" and "paranoid 
schizophrenia" due to service.]  Pertinent evidence 
submitted subsequent to the July 2002 rating decision 
includes VA treatment records dated from July 2000 to April 
2004, which showed that the veteran continued to be followed 
for various psychiatric disorders.

The veteran underwent a fee-basis VA psychiatric compensation 
and pension examination by QTC Medical Services in June 2004.  
The veteran continued to report that he had been treated 
psychiatrically since he was eight years old, that he had 
PTSD from sexual abuse as a child, and that he was diagnosed 
with ADHD as a child.  He reported that during service he was 
subjected to survival training, which included 
"beat[ings]," and he witnessed a suicide.  The examiner 
noted that he reviewed the veteran's claims file.  On Axis I, 
the examiner maintained that he concurred that the veteran 
had PTSD and a bipolar disorder.  The examiner concluded that 
"according to the record of mental illness throughout his 
medical record of a history of ADHD and posttraumatic stress 
disorder, [the examiner felt] that there is more than likely 
an association of service aggravation to prior mental 
illness."  The examiner added, however, that he was not able 
to corroborate the veteran's report of teasing or physical 
abuse in the military in the medical records.  

The Board observes that the June 2004 QTC examiner indicated 
that the veteran had a pre-existing psychiatric disorder that 
was more than likely aggravated in service.  The Board finds 
this additional evidence is new, in that it was not 
previously of record, and it is also material as it relates 
to the prior basis for denial of the claim, i.e., that the 
veteran has a pre-existing psychiatric disorder that was 
aggravated beyond its normal progression by military service.  
Thus, new and material evidence has been submitted, and the 
claim is reopened.


Entitlement to service connection for a low back disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The service medical records show that in December 1998, the 
veteran presented in the clinic for several complaints during 
the course of which it was noted that the veteran was taking 
Tylenol for back pain.  After service, VA treatment records 
dated from November 1999 to April 2004 show that in July 
2002, a record noted that the veteran had a history of back 
pain due to hard labor.  A January 2004 record noted that the 
veteran had a history of low back pain.  

VA treatment records, however, show that no disability of the 
low back has ever been diagnosed.  While the veteran 
complains of low back pain, there is no medical evidence of 
record that shows that an underlying disorder has been 
clinically identified or diagnosed.  Without a pathology to 
which the veteran's low back pain can be attributed, there is 
no basis to find a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (providing that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  Entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  The evidence of a current disability is 
limited to the veteran's own statements.  This is not 
competent evidence of a current disability since laypersons, 
such as the veteran, are not qualified to render medical 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, service connection is not in order 
for a low back disorder.

The weight of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and the claim is granted to this extent only.

Service connection for a low back disorder is denied.


REMAND

Entitlement to service connection for a psychiatric disorder.

While the opinion from the June 2004 QTC examiner is 
sufficient to reopen the claim, it cannot form the basis of 
an award of service connection for the claimed psychiatric 
disorder.  As noted above, the examiner concluded that 
"according to the record of mental illness throughout his 
medical record of a history of ADHD and posttraumatic stress 
disorder, [the examiner felt] that there is more than likely 
an association of service aggravation to prior mental 
illness."  For compensation purposes, the term 
"aggravation" has specific meaning, based on the 
controlling statute and regulation and judicial 
interpretation of the relevant law.  For a disability to be 
considered as having been aggravated due to service, the 
evidence must show a permanent worsening of the disability.  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no 
indication from the June 2004 QTC examiner as to whether the 
"service aggravation" of the psychiatric disorder he found 
represented a temporary exacerbation of symptoms during 
service, or represented an overall permanent worsening of the 
psychiatric disability on account of the veteran's service.  
Thus, the report should be returned to the examiner for 
purposes of a clarification of opinion.  

Entitlement to service connection for a gastrointestinal 
disorder.

In VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) received by the RO in April 2004, the 
veteran indicated that he was treated for his 
gastrointestinal disorder at the Good Samaritan Hospital from 
1999 to 2000.  The claims file reflects that the RO made no 
attempt to obtain these records.  As the veteran has 
identified pertinent records that he indicated he wanted VA 
to obtain on his behalf, the duty to assist requires that VA 
undertake reasonable efforts to retrieve the records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2007).

Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran should be sent another VCAA letter that fulfills 
the requirements enumerated in Vazquez-Flores.  In addition, 
the veteran is entitled to notice of the type of information 
or evidence necessary to establish an effective date for the 
right knee disability pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, the veteran should 
be provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
psychiatric and gastrointestinal disabilities pursuant to 
Dingess/Hartman as well. 

Entitlement to service connection for a left knee disability.  

In a January 2008 rating decision, the RO denied entitlement 
to service connection for a left knee disability (left knee 
arthritis).  In March 2008, the RO received a notice of 
disagreement (NOD), filed by the veteran's representative, 
with that decision.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a statement of the case (SOC) 
concerning the service connection issue or given the veteran 
an opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 
(2006).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances - as here, where an NOD has 
been filed, but an SOC has not been issued, the Board must 
remand (as opposed to refer) the claim to the RO for issuance 
of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007), 
and Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) are 
fully complied with and satisfied with 
respect to the claim for an increased 
rating for a right knee disability.  Also, 
an explanation of the information or 
evidence needed to establish an effective 
date for the right knee disability and a 
disability rating and effective date for 
the psychiatric and gastrointestinal 
disabilities, as outlined by the Court in 
Dingess/Hartman should be provided. 

2.  With any necessary authorization from 
the veteran, the AMC/RO should attempt to 
obtain and associate with the claims file 
medical records of treatment he 
reportedly received for his 
gastrointestinal disorder from the Good 
Samaritan Hospital from 1999 to 2000.

3.  The AMC/RO should arrange to return 
the claims file to the examiner who 
conducted the June 2004 QTC psychiatric 
examination.  The AMC/RO should ensure 
that all relevant documents and records 
are included in the claims file.  The 
AMC/RO should request the examiner to 
conduct a comprehensive and exhaustive 
review of the claims file, including all 
service medical records.  Following that 
review, the examiner should provide an 
opinion with respect to each currently 
present acquired psychiatric disorder as 
to whether there is a 50 percent or 
better probability that the disorder was 
present during the veteran's military 
service.  If the examiner concludes that 
there is a 50 percent or better 
probability that a currently acquired 
psychiatric disorder was present during 
active service, the examiner should 
provide an opinion as to whether the 
acquired psychiatric disorder clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity (i.e., 
beyond the natural progress of the 
disease) as a result of service.  Any 
opinion should be fully explained and the 
rationale provided.  If another physical 
examination is deemed necessary by the 
examiner to render an opinion, such 
should be scheduled.

Should the examiner who conducted the 
2004 review not be available, the AMC/RO 
should arrange for a comprehensive review 
and medical opinion by another qualified 
physician.  Also, if another physical 
examination is deemed necessary by the 
other examiner to render an opinion, such 
should be scheduled.

4.  Thereafter, readjudicate the claims 
with consideration of all of the evidence 
of record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

5.  Send the veteran an SOC pertaining to 
the issue of entitlement to service 
connection for a left knee disability.  
Advise him and his representative of the 
time period in which to perfect an appeal 
to the Board concerning this additional 
claim.  And only if a timely substantive 
appeal is received should this additional 
claim be returned to the Board.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


